DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
Applicant has cited USPTO Office action(s) in Applicant’s recent information disclosure statement(s) (IDS(s)).  Please note that a reference cited in such an Office action has not necessarily been considered unless separately cited on an IDS.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLellan, US 20050004877 A1, in view of Stumpert, US 20070257774 A1, in further view of Whipp, US 20020022979 A1, in further view of Martin, U.S. Patent No. 5,398,277.
As per Claim 1, McLellan discloses:
- a method for identifying a location for delivery of one or more items based on using one or more user profiles, the method comprising the steps performed by one or more processors (Figure 4; paragraph [0001] (“The present invention relates generally to parcel delivery, and in particular, to a method and apparatus for redirecting parcels.”); paragraphs [0023]-[0024] (computer); paragraph [0043] (“At decision step 325, it is determined whether a previously stored redirection record is available for this parcel.”));
- storing a user online profile that is accessible via a username and password, wherein the user online profile is associated with a user (paragraphs [0026]-[0028] (recipient information is stored in a database; “The registration may take place electronically (such as via the Internet), or in any other supported manner, such as in person, by mail, or by telephone (such as via a call center).”; “As part of the registration process, the recipient may provide to the delivery organization certain recipient information, such as credentials that may be used later to identify the recipient (e.g. a user name and password), the recipient's name, recipient's primary location, and one or more preferred redirection locations.”); paragraph [0029] (“For example, the recipient may log in to the routing application 62 via the Internet using previously established credentials and modify the recipient's primary or preferred redirection locations.”));
- providing access to a delivery service of a carrier through the user online profile (paragraphs [0026]-[0028] (recipient information is stored in a database; “The registration may take place electronically (such as via the Internet), or in any other supported manner, such as in person, by mail, or by telephone (such as via a call center).”; “As part of the registration process, the recipient may provide to the delivery organization certain recipient information, such as credentials that may be used later to identify the recipient (e.g. a user name and password), the recipient's name, recipient's primary location, and one or more preferred redirection locations.”); paragraph [0043] (“At decision step 325, it is determined whether a previously stored redirection record is available for this parcel.”));
- receiving, through the user online profile, an indication of an election to release an item at a location (paragraphs [0026]-[0028] (recipient information is stored in a database; “The registration may take place electronically (such as via the Internet), or in any other supported manner, such as in person, by mail, or by telephone (such as via a call center).”; “As part of the registration process, the recipient may provide to the delivery organization certain recipient information, such as credentials that may be used later to identify the recipient (e.g. a user name and password), the recipient's name, recipient's primary location, and one or more preferred redirection locations.”); paragraph [0043] (“At decision step 325, it is determined whether a previously stored redirection record is available for this parcel.”));
- receiving shipping data for the item with the user online profile (paragraphs [0030]-[0032] (identifier); paragraph [0043] (“At decision step 325, it is determined whether a previously stored redirection record is available for this parcel.”); paragraphs [0055]-[0058] (identifier used to find redirection information));
- with the user online profile, determining that the user has elected to release the item at a location (paragraphs [0026]-[0028] (recipient information is stored in a database; “The registration may take place electronically (such as via the Internet), or in any other supported manner, such as in person, by mail, or by telephone (such as via a call center).”; “As part of the registration process, the recipient may provide to the delivery organization certain recipient information, such as credentials that may be used later to identify the recipient (e.g. a user name and password), the recipient's name, recipient's primary location, and one or more preferred redirection locations.”); paragraphs [0030]-[0032] (identifier); paragraph [0043] (“At decision step 325, it is determined whether a previously stored redirection record is available for this parcel.”); paragraphs [0055]-[0058] (identifier used to find redirection information));
- receiving instructions to deliver the item to the location (paragraphs [0026]-[0028] (recipient information is stored in a database; “The registration may take place electronically (such as via the Internet), or in any other supported manner, such as in person, by mail, or by telephone (such as via a call center).”; “As part of the registration process, the recipient may provide to the delivery organization certain recipient information, such as credentials that may be used later to identify the recipient (e.g. a user name and password), the recipient's name, recipient's primary location, and one or more preferred redirection locations.”); paragraphs [0030]-[0032] (identifier); paragraph [0043] (“At decision step 325, it is determined whether a previously stored redirection record is available for this parcel.”); paragraphs [0055]-[0058] (identifier used to find redirection information)).
McLellan fails to disclose wherein the location for delivery is a vehicle location; wherein delivery is to one or more vehicles; wherein the vehicle delivery location is identified based on using one or more user profiles; wherein the delivery service of the carrier is a mobile delivery service of the carrier; receiving, through the user online profile, an indication of an election to release an item at a vehicle associated with the user; with the user online profile, determining that the user has elected to release the item at the user's vehicle and has provided information about the user's vehicle; receiving instructions to deliver the item to the user's vehicle, including a remote vehicle unlocking function; based on receiving instructions to deliver the item to the user's vehicle, determining a location of the user's vehicle; providing instructions to a computer device associated with the carrier where the computer device generates an electronic communication to contact a party to unlock the user's vehicle.  Stumpert discloses wherein the location for delivery is a vehicle location (paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0060] (“Examples for further communication devices are laptop computers or smart phones, for further transportation means of the delivery service D100 cars, planes, ships, bikes or combinations thereof, and for the storage S120 an interior of a car, a ship, a plane, or a box equipped with a lock system according to the invention may be used.”); paragraph [0064] (“According to further solution, the storage S120 and/or the lock system S110 are locatable, e.g. by a GPS system or by a location based service of a mobile telecommunication system, and a change of the location of the storage S120 and the lock system S10 is communicated to the delivery service D100 whenever they are moved.”)); wherein delivery is to one or more vehicles (paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0060] (“Examples for further communication devices are laptop computers or smart phones, for further transportation means of the delivery service D100 cars, planes, ships, bikes or combinations thereof, and for the storage S120 an interior of a car, a ship, a plane, or a box equipped with a lock system according to the invention may be used.”)); wherein the vehicle delivery location is identified based on using one or more user profiles (paragraphs [0063]-[0064] (user profile here is the customer information, which may include vehicle location)); wherein the delivery service of the carrier is a mobile delivery service of the carrier (paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0060] (“Examples for further communication devices are laptop computers or smart phones, for further transportation means of the delivery service D100 cars, planes, ships, bikes or combinations thereof, and for the storage S120 an interior of a car, a ship, a plane, or a box equipped with a lock system according to the invention may be used.”); paragraph [0064] (“According to further solution, the storage S120 and/or the lock system S110 are locatable, e.g. by a GPS system or by a location based service of a mobile telecommunication system, and a change of the location of the storage S120 and the lock system S10 is communicated to the delivery service D100 whenever they are moved.”)); receiving, through the user online profile, an indication of an election to release an item at a vehicle associated with the user (paragraph [0058] (“With the order, the customer C100 can provide a delivery address for locating and identifying the storage S120 and lock system S110 and information that allows the notification of the customer C100 to request unlocking of the lock system C110. An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0063] (delivery address may be updated)); with the user online profile, determining that the user has elected to release the item at the user's vehicle and has provided information about the user's vehicle (paragraph [0058] (“With the order, the customer C100 can provide a delivery address for locating and identifying the storage S120 and lock system S110 and information that allows the notification of the customer C100 to request unlocking of the lock system C110. An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0063] (“A delivery address and notification information may be provided to the delivery service D100 as described by an explicit order from the customer C100 via the merchant M100. Alternatively, these data can be already available at the merchant M100 based on a merchant's database and can be given to the delivery service D100. For storages S120 that may change their delivery address, it is, however necessary to update the delivery service D100 with the current delivery address of the storage S100, e.g. when the storage is moved from a first location to a further location or if the storage changes its identity.”)); receiving instructions to deliver the item to the user's vehicle, including a remote vehicle unlocking function (paragraphs [0015]-[0016] (remote unlocking function); paragraph [0058] (“With the order, the customer C100 can provide a delivery address for locating and identifying the storage S120 and lock system S110 and information that allows the notification of the customer C100 to request unlocking of the lock system C110. An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0063] (delivery address may be updated); paragraphs [0068]-[0070] (remote unlocking function)); based on receiving instructions to deliver the item to the user's vehicle, determining a location of the user's vehicle (paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraphs [0063]-[0064] (update delivery location)); providing instructions to a computer device associated with the carrier where the computer device generates an electronic communication to contact a party to unlock the user's vehicle (Figure 1; paragraphs [0015]-[0016] (remote unlocking function); paragraph [0019] (“According to a preferred embodiment, the method further comprises the step of communicating a delivery address related to the storage or the lock system to the second entity during the transport. The delivery address informs the second entity where to deliver the good.”); paragraph [0058] (“With the order, the customer C100 can provide a delivery address for locating and identifying the storage S120 and lock system S110 and information that allows the notification of the customer C100 to request unlocking of the lock system C110. An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0059] (communications between parties; mobile phone); paragraph [0063] (delivery address may be updated); paragraphs [0068]-[0070] (remote unlocking function)).  It would have been obvious to one of ordinary skill in the art to modify the invention of McLellan such that the location for delivery is a vehicle location; delivery is to one or more vehicles; the vehicle delivery location is identified based on using one or more user profiles; the delivery service of the carrier is a mobile delivery service of the carrier; the invention receives, through the user online profile, an indication of an election to release an item at a vehicle associated with the user; with the user online profile, the invention determines that the user has elected to release the item at the user's vehicle and has provided information about the user's vehicle; the invention receives instructions to deliver the item to the user's vehicle, including a remote vehicle unlocking function; based on receiving instructions to deliver the item to the user's vehicle, the invention determines a location of the user's vehicle; and the invention provides instructions to a computer device associated with the carrier where the computer device generates an electronic communication to contact a party to unlock the user's vehicle, as disclosed by Stumpert.  Motivation for the modification is provided by Stumpert in that vehicle delivery has advantages over other delivery solutions (paragraphs [0006]-[0010]; paragraphs [0031]-[0033]).
The modified McLellan fails to disclose wherein the remote unlocking function uses the third-party monitoring service; determining a location of the user's vehicle using the third-party monitoring service; where the computer device generates an electronic communication to contact the third-party monitoring service to unlock the user's vehicle.  Whipp discloses wherein the remote unlocking function uses the third-party monitoring service (paragraph [0020] (“Such devices may include, for example, a landline or cellular telephone, or an internet browser running on a computer, by which the user, whom has a reservation or is otherwise authorized to use the vehicle, may contact the releasing authority at the time vehicle release is desired. The vehicle may then be remotely unlocked and enabled by the releasing authority automatically.”); paragraph [0024] (“The local computer collects data from users through the interactive interface and relating to vehicle conditions identified by assorted sensors mounted on the vehicle. User activation of computer procedures through the interactive interface initiates the display of a dialogue through the interface and activates a communication facility supporting data links to the centralized data processing management system.”; “The centralized data processing management facility includes a database management system, a database including records indicating status and location of the vehicles, with the database implementing hierarchal policies used for adjusting the adjustable dialogues and rental agreements for each vehicle to conform with rules and policies in effect at the current vehicle location.”); paragraph [0051] (“It is envisioned that a commercially-available service such as OnStarTM, which employs satellite communication technology, may be utilized to facilitate the data and/or communication link between the vehicle and data management center computers, and tracking of the vehicle through the GPS.”); paragraph [0052] (“Leases are processed by the centralized data management system 14 which generates records relating to lessees and authorizes the release of vehicles 12 to end users.”); paragraph [0055] (sensing; monitoring); paragraph [0066] (“A user having already made a reservation for use of the vehicle obtains prior authorization for release of the vehicle. At the desired time of release, such as when the user arrives at location 15, the user may contact centralized data management system 14 through a communication device, such as a landline or cellular telephone, or an internet browser running on a computer, which serves as interface 38.”; “Authorization having been previously established by the centralized data management system 14, in response to either receiving the data entered by the user, or from the local computer, as the case may be, the authorization signal is communicated by centralized data management system 14 to local computer 24, which automatically unlocks the doors and enables the ignition.”); paragraph [0068] (“Because the user need not reenter this data via communication device 38 (e.g., cell phone) at the desired time of release, his proceeding quickly through agreement and authorization modes 78 and 80 is facilitated. Authorization, once established by centralized data management system 14, is communicated thereby to local computer 24 of a particular vehicle 12, the identity of which is provided via communication device 38 to the user.”; “That vehicle is then automatically unlocked and its ignition enabled in response to receiving the authorization, and thus released to the user.”); paragraphs [0074]-[0075] (database for collected information)); determining a location of the user's vehicle using the third-party monitoring service (paragraph [0051] (“At any given moment one or more vehicles 12 parked at a parking facility 15 may utilize signals from the earth orbiting satellites of the global positioning system 64 (GPS) to report its location to the data system 14. A vehicle 12, which a customer is leasing, may also be in contact with the automated, centralized data management system 14 via a cellular phone or satellite in the event of an emergency.”; “It is envisioned that a commercially-available service such as OnStarTM, which employs satellite communication technology, may be utilized to facilitate the data and/or communication link between the vehicle and data management center computers, and tracking of the vehicle through the GPS.”)); where the computer device generates an electronic communication to contact the third-party monitoring service to unlock the user's vehicle (paragraph [0020] (“Such devices may include, for example, a landline or cellular telephone, or an internet browser running on a computer, by which the user, whom has a reservation or is otherwise authorized to use the vehicle, may contact the releasing authority at the time vehicle release is desired. The vehicle may then be remotely unlocked and enabled by the releasing authority automatically.”); paragraph [0024] (“The local computer collects data from users through the interactive interface and relating to vehicle conditions identified by assorted sensors mounted on the vehicle. User activation of computer procedures through the interactive interface initiates the display of a dialogue through the interface and activates a communication facility supporting data links to the centralized data processing management system.”; “The centralized data processing management facility includes a database management system, a database including records indicating status and location of the vehicles, with the database implementing hierarchal policies used for adjusting the adjustable dialogues and rental agreements for each vehicle to conform with rules and policies in effect at the current vehicle location.”); paragraph [0051] (“It is envisioned that a commercially-available service such as OnStarTM, which employs satellite communication technology, may be utilized to facilitate the data and/or communication link between the vehicle and data management center computers, and tracking of the vehicle through the GPS.”); paragraph [0052] (“Leases are processed by the centralized data management system 14 which generates records relating to lessees and authorizes the release of vehicles 12 to end users.”); paragraph [0055] (sensing; monitoring); paragraph [0066] (“A user having already made a reservation for use of the vehicle obtains prior authorization for release of the vehicle. At the desired time of release, such as when the user arrives at location 15, the user may contact centralized data management system 14 through a communication device, such as a landline or cellular telephone, or an internet browser running on a computer, which serves as interface 38.”; “Authorization having been previously established by the centralized data management system 14, in response to either receiving the data entered by the user, or from the local computer, as the case may be, the authorization signal is communicated by centralized data management system 14 to local computer 24, which automatically unlocks the doors and enables the ignition.”); paragraph [0068] (“Because the user need not reenter this data via communication device 38 (e.g., cell phone) at the desired time of release, his proceeding quickly through agreement and authorization modes 78 and 80 is facilitated. Authorization, once established by centralized data management system 14, is communicated thereby to local computer 24 of a particular vehicle 12, the identity of which is provided via communication device 38 to the user.”; “That vehicle is then automatically unlocked and its ignition enabled in response to receiving the authorization, and thus released to the user.”); paragraphs [0074]-[0075] (database for collected information)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified McLellan such that the remote unlocking function uses the third-party monitoring service; the invention determines a location of the user's vehicle using the third-party monitoring service; and the computer device generates an electronic communication to contact the third-party monitoring service to unlock the user's vehicle, as disclosed by Whipp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified McLellan fails to disclose wherein the information about the location associated with the user from the user online profile includes a third-party monitoring service for the location that is provided to a party being dispatched to that location.  Martin discloses wherein the information about the location associated with the user from the user online profile includes a third-party monitoring service for the location that is provided to a party being dispatched to that location (abstract (“A multiprocessor alarm data processing system includes a database with identifying information for all the central stations and their subscribers who use the system. Several input processors receive alarm data from the central stations to identify subscribers incurring alarm events.”); column 1, line 62, through column 2, line 22 (“central station” in Martin appears to be short for “security company central station”); column 7, lines 36-65 (“Similarly, output side modems 16 cooperate with output processors 26 to selectively communicate with various distant data receiving destinations such as responding municipal authorities (police, fire, EMS, PSAP, etc.) 28 in the various locales in which subscribers are located so as to provide alarm information reports on printer 29 at that destination, for example, for dispatch of police, fire, ambulance or other services as appropriate.”); column 7, line 66, through column 8, line 31 (“System 10 also includes a file server 40 containing a common database 42 of subscriber and central station information for all central stations 22 and their subscribers 24 utilizing system 10 as well as busy/ready files 44, processor status files 46, log record files 48 and event record files 50 for input and output processing of alarm data by processors 14, 18 and 26 communicating over network 52 and through network router 54 with file server 40.”); column 8, line 56, through column 9, line 17 (subscriber profile); column 15, lines 42-65 (“After this follow-back cancellation check procedure, if the event record is still to be processed and an alarm information report submitted to a municipal authority, then output processor 26 will utilize the information file 62 for that subscriber and, using the zone code definition previously determined (while checking for cancellation), build up a report containing such alarm information as the identity of the reporting central station; time, day, date of the alarm; the type of alarm (e.g., fire, break-in or other specially designed message based upon the zone code definition); the identity and location of the subscriber, including any nearby cross streets or landmarks for example; a building description; any cautionary information (e.g., nuclear waste, children's bedroom location, etc); and a contact list of responsible people (e.g., which neighbor has an extra key); all to the extent available in database 40 from the subscriber 24.”)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified McLellan such that the information about the location associated with the user from the user online profile includes a third-party monitoring service for the location that is provided to a party being dispatched to that location, as disclosed by Martin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, the modified McLellan fails to disclose wherein storing the user online profile comprises storing information associated with the vehicle associated with the user.  Stumpert further discloses wherein storing the user online profile comprises storing information associated with the vehicle associated with the user (Figure 1; paragraph [0058]; paragraph [0059]; paragraphs [0063]-[0064]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified McLellan such that storing the user online profile comprises storing information associated with the vehicle associated with the user, as disclosed by Stumpert.  Motivation for the modification is provided by Stumpert in that vehicle delivery has advantages over other delivery solutions (paragraphs [0006]-[0010]; paragraphs [0031]-[0033]).

As per Claim 3, the modified McLellan fails to disclose wherein the delivery location is a trunk of a vehicle.  Stumpert further discloses wherein the delivery location is a trunk of a vehicle (paragraphs [0032]-[0033]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified McLellan such that the delivery location is a trunk of a vehicle, as disclosed by Stumpert.  Motivation for the modification is provided by Stumpert in that the usage of the trunk offers a good compromise between low implementation effort, good comfortableness, and reasonable security aspects for the recipient who typically does not want that someone else accessing the passengers compartment of his car (paragraphs [0032]-[0033]).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLellan in view of Stumpert in further view of Whipp in further view of Martin in further view of Horstemeyer, US 20040243430 A1.
As per Claim 4, the modified McLellan fails to disclose determining an estimated delivery time for the item based at least in part on the current delivery location.  Horstemeyer discloses determining an estimated delivery time for the item based at least in part on the current delivery location (paragraph [0016]; paragraphs [0101]-[0102]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified McLellan such that the invention determines an estimated delivery time for the item based at least in part on the current delivery location, as disclosed by Horstemeyer.  Motivation for the modification is provided by Horstemeyer in that this would allow better preparation and scheduling (paragraph [0005]).

Claims 5 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stumpert in view of Klingenberg, US 20070005452 A1, in further view of Sansone, US 20020143430 A1, in further view of Whipp.
As per Claim 5, Stumpert discloses:
- a method for identifying a vehicle location for delivery of one or more items to the vehicle based on using one or more user profiles to request a real-time location information of a vehicle (paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0063] (customer's delivery address may be in merchant's database; the customer information in the database would be a user profile; updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0064] (vehicle has GPS which locates vehicle and allows communication of updated vehicle location to delivery service whenever the vehicle location changes));
- receiving a request by the user for mobile delivery of the one or more items to the vehicle that is associated with the user (paragraphs [0013]-[0014]; paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0063] (customer's delivery address may be in merchant's database; the customer information in the database would be a user profile; updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0068]);
- identifying the one or more items to be delivered to the vehicle (paragraphs [0013]-[0014]);
- storing, by one or more processors, one or more user profiles associated with a user, wherein the one or more user profiles comprise information associated with the vehicle associated with the user (Figure 1; paragraphs [0015]-[0016]; paragraph [0026]; paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”; car plate is information associated with a vehicle of the user; computer-implemented); paragraph [0059] (computer-implemented); paragraph [0063] (customer's delivery address may be in merchant's database; the customer information in the database would be a user profile; updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0064] (vehicle has GPS which locates vehicle and allows communication of updated vehicle location to delivery service whenever the vehicle location changes; “The determined location information may be provided from the storage and/or lock system having mobile phone functionality directly or via a location based service to the delivery service either by a push- or pull-based implementation.”); paragraph [0093] (communicates information associated with the vehicle to the customer));
- wherein a delivery option is a dynamic delivery option (paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0063] (updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0064] (vehicle has GPS which locates vehicle and allows communication of updated vehicle location to delivery service whenever the vehicle location changes; “The determined location information may be provided from the storage and/or lock system having mobile phone functionality directly or via a location based service to the delivery service either by a push- or pull-based implementation.”));
- wherein a delivery location is a dynamic delivery location, the dynamic delivery location being the real-time location of the vehicle (paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0063] (updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0064] (vehicle has GPS which locates vehicle and allows communication of updated vehicle location to delivery service whenever the vehicle location changes; “The determined location information may be provided from the storage and/or lock system having mobile phone functionality directly or via a location based service to the delivery service either by a push- or pull-based implementation.”));
- accessing, by the one or more processors, the one or more user profiles to identify the vehicle (paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0063] (customer's delivery address may be in merchant's database; the customer information in the database would be a user profile; “For a pull-based solution, the delivery service D100 requests the delivery address to be sent to the delivery service D100.”));
- requesting, by the one or more processors, real-time location information for the vehicle (paragraph [0063] (updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0064] (vehicle has GPS which locates vehicle and allows communication of updated vehicle location to delivery service whenever the vehicle location changes; “The determined location information may be provided from the storage and/or lock system having mobile phone functionality directly or via a location based service to the delivery service either by a push- or pull-based implementation.”));
- receiving, by the one or more processors, the real-time location information for the vehicle, the real-time location information (a) indicating the current location of the vehicle and (b) comprising the coordinates of the vehicle (paragraph [0019] (geographical coordinates); paragraph [0063] (updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0064] (vehicle has GPS which locates vehicle and allows communication of updated vehicle location to delivery service whenever the vehicle location changes; “The determined location information may be provided from the storage and/or lock system having mobile phone functionality directly or via a location based service to the delivery service either by a push- or pull-based implementation.”));
- electronically changing, by the one or more processors, the shipping data to indicate the dynamic delivery location as the current location of the vehicle (paragraph [0063] (system is updated with current delivery address));
- directing delivery of the one or more items by the carrier service to the dynamic delivery location, wherein the carrier service generates an electronic communication requesting the unlocking of the vehicle that is associated with the user, allowing the carrier service to complete delivery of the one or more items to the vehicle (paragraph [0016]; paragraph [0022]; paragraph [0058]; paragraph [0091]; paragraph [0099]).
Stumpert fails to disclose wherein each item comprises an item shipment identifier associated with shipping data for each item.  Klingenberg discloses wherein each item comprises an item shipment identifier associated with shipping data for each item (paragraph [0052] (tracking number)).  It would have been obvious to one of ordinary skill in the art to modify the invention of Stumpert such that each item comprises an item shipment identifier associated with shipping data for each item, as disclosed by Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Stumpert fails to disclose receiving, by the one or more processors, shipping data for each item to be delivered to the user and utilizing the shipping data to identify the one or more user profiles corresponding to each item to be delivered, wherein the shipping data comprises a delivery location as a fixed delivery location; providing, via the one or more processors, an interactive user interface for display via the mobile device, the interactive user interface comprising visually selectable indicia of an alternate delivery option; receiving, by the one or more processors, a request to change the delivery location from the fixed delivery location indicated in the shipping data to a new delivery location, wherein the request to change the delivery location is based on a user selection of the visually selectable indicia of the alternative delivery option presented via the interactive interface executing on the mobile device; responsive to receiving the request to change the delivery location from the fixed delivery location indicated in the shipping data to the new delivery location, electronically generating, by the one or more processors, updated shipping data to indicate the delivery location as the new delivery location.  Sansone discloses receiving, by the one or more processors, shipping data for each item to be delivered to the user and utilizing the shipping data to identify the one or more user profiles corresponding to each item to be delivered, wherein the shipping data comprises a delivery location as a fixed delivery location; providing, via the one or more processors, an interactive user interface for display via the mobile device, the interactive user interface comprising visually selectable indicia of an alternate delivery option; receiving, by the one or more processors, a request to change the delivery location from the fixed delivery location indicated in the shipping data to a new delivery location, wherein the request to change the delivery location is based on a user selection of the visually selectable indicia of the alternative delivery option presented via the interactive interface executing on the mobile device; responsive to receiving the request to change the delivery location from the fixed delivery location indicated in the shipping data to the new delivery location, electronically generating, by the one or more processors, updated shipping data to indicate the delivery location as the new delivery location (Figure 4; paragraphs [0026]-[0033]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the invention receives, by the one or more processors, shipping data for each item to be delivered to the user and utilizing the shipping data to identify the one or more user profiles corresponding to each item to be delivered, wherein the shipping data comprises a delivery location as a fixed delivery location; the invention provides, via the one or more processors, an interactive user interface for display via the mobile device, the interactive user interface comprising visually selectable indicia of an alternate delivery option; the invention receives, by the one or more processors, a request to change the delivery location from the fixed delivery location indicated in the shipping data to a new delivery location, wherein the request to change the delivery location is based on a user selection of the visually selectable indicia of the alternative delivery option presented via the interactive interface executing on the mobile device; and, responsive to receiving the request to change the delivery location from the fixed delivery location indicated in the shipping data to the new delivery location, the invention electronically generates, by the one or more processors, updated shipping data to indicate the delivery location as the new delivery location, as disclosed by Sansone.  Motivation for the modification is provided by Sansone in that this allows the user to look up and provide instructions for incoming shipments to the user (Figure 4; paragraphs [0026]-[0033]).
The modified Stumpert fails to disclose wherein the unlocking is performed by receiving, by the one or more processors, an indication that permits a party that is to access the vehicle to contact a third-party monitoring service; wherein, based on the received indication of permission, the party that is to access the vehicle generates an electronic communication requesting that the third-party monitoring service unlock the vehicle.  Whipp discloses wherein the unlocking is performed by receiving, by the one or more processors, an indication that permits a party that is to access the vehicle to contact a third-party monitoring service (paragraph [0020]; paragraph [0051]; paragraph [0052]; paragraph [0066]; paragraph [0068]); wherein such unlocking is performed based on the received indication of permission (paragraph [0020]; paragraph [0051]; paragraph [0052]; paragraph [0066]; paragraph [0068]); wherein, based on the received indication of permission, the party that is to access the vehicle generates an electronic communication requesting that the third-party monitoring service unlock the vehicle (paragraph [0020] (“Such devices may include, for example, a landline or cellular telephone, or an internet browser running on a computer, by which the user, whom has a reservation or is otherwise authorized to use the vehicle, may contact the releasing authority at the time vehicle release is desired. The vehicle may then be remotely unlocked and enabled by the releasing authority automatically.”); paragraph [0024] (“The local computer collects data from users through the interactive interface and relating to vehicle conditions identified by assorted sensors mounted on the vehicle. User activation of computer procedures through the interactive interface initiates the display of a dialogue through the interface and activates a communication facility supporting data links to the centralized data processing management system.”; “The centralized data processing management facility includes a database management system, a database including records indicating status and location of the vehicles, with the database implementing hierarchal policies used for adjusting the adjustable dialogues and rental agreements for each vehicle to conform with rules and policies in effect at the current vehicle location.”); paragraph [0051] (“It is envisioned that a commercially-available service such as OnStarTM, which employs satellite communication technology, may be utilized to facilitate the data and/or communication link between the vehicle and data management center computers, and tracking of the vehicle through the GPS.”); paragraph [0052] (“Leases are processed by the centralized data management system 14 which generates records relating to lessees and authorizes the release of vehicles 12 to end users.”); paragraph [0055] (sensing; monitoring); paragraph [0066] (“A user having already made a reservation for use of the vehicle obtains prior authorization for release of the vehicle. At the desired time of release, such as when the user arrives at location 15, the user may contact centralized data management system 14 through a communication device, such as a landline or cellular telephone, or an internet browser running on a computer, which serves as interface 38.”; “Authorization having been previously established by the centralized data management system 14, in response to either receiving the data entered by the user, or from the local computer, as the case may be, the authorization signal is communicated by centralized data management system 14 to local computer 24, which automatically unlocks the doors and enables the ignition.”); paragraph [0068] (“Because the user need not reenter this data via communication device 38 (e.g., cell phone) at the desired time of release, his proceeding quickly through agreement and authorization modes 78 and 80 is facilitated. Authorization, once established by centralized data management system 14, is communicated thereby to local computer 24 of a particular vehicle 12, the identity of which is provided via communication device 38 to the user.”; “That vehicle is then automatically unlocked and its ignition enabled in response to receiving the authorization, and thus released to the user.”); paragraphs [0074]-[0075] (database for collected information)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the unlocking is performed by receiving, by the one or more processors, an indication that permits a party that is to access the vehicle to contact a third-party monitoring service; and, based on the received indication of permission, the party that is to access the vehicle generates an electronic communication requesting that the third-party monitoring service unlock the vehicle, as disclosed by Whipp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, the modified Stumpert fails to disclose transmitting, to the third-party monitoring service, the electronic communication requesting that the third-party monitoring service unlock the vehicle.  Whipp further discloses transmitting, to the third-party monitoring service, the electronic communication requesting that the third-party monitoring service unlock the vehicle (paragraph [0020] (“Such devices may include, for example, a landline or cellular telephone, or an internet browser running on a computer, by which the user, whom has a reservation or is otherwise authorized to use the vehicle, may contact the releasing authority at the time vehicle release is desired. The vehicle may then be remotely unlocked and enabled by the releasing authority automatically.”); paragraph [0024] (“The local computer collects data from users through the interactive interface and relating to vehicle conditions identified by assorted sensors mounted on the vehicle. User activation of computer procedures through the interactive interface initiates the display of a dialogue through the interface and activates a communication facility supporting data links to the centralized data processing management system.”; “The centralized data processing management facility includes a database management system, a database including records indicating status and location of the vehicles, with the database implementing hierarchal policies used for adjusting the adjustable dialogues and rental agreements for each vehicle to conform with rules and policies in effect at the current vehicle location.”); paragraph [0051] (“It is envisioned that a commercially-available service such as OnStarTM, which employs satellite communication technology, may be utilized to facilitate the data and/or communication link between the vehicle and data management center computers, and tracking of the vehicle through the GPS.”); paragraph [0052] (“Leases are processed by the centralized data management system 14 which generates records relating to lessees and authorizes the release of vehicles 12 to end users.”); paragraph [0055] (sensing; monitoring); paragraph [0066] (“A user having already made a reservation for use of the vehicle obtains prior authorization for release of the vehicle. At the desired time of release, such as when the user arrives at location 15, the user may contact centralized data management system 14 through a communication device, such as a landline or cellular telephone, or an internet browser running on a computer, which serves as interface 38.”; “Authorization having been previously established by the centralized data management system 14, in response to either receiving the data entered by the user, or from the local computer, as the case may be, the authorization signal is communicated by centralized data management system 14 to local computer 24, which automatically unlocks the doors and enables the ignition.”); paragraph [0068] (“Because the user need not reenter this data via communication device 38 (e.g., cell phone) at the desired time of release, his proceeding quickly through agreement and authorization modes 78 and 80 is facilitated. Authorization, once established by centralized data management system 14, is communicated thereby to local computer 24 of a particular vehicle 12, the identity of which is provided via communication device 38 to the user.”; “That vehicle is then automatically unlocked and its ignition enabled in response to receiving the authorization, and thus released to the user.”); paragraphs [0074]-[0075] (database for collected information)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the invention transmits, to the third-party monitoring service, the electronic communication requesting that the third-party monitoring service unlock the vehicle, as disclosed by Whipp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 8, Stumpert further discloses wherein the electronic communication requesting to unlock the vehicle comprises a request to remotely open a trunk of the vehicle (paragraph [0016] (opening the storage can be performed automatically by the lock system); paragraph [0091] (“After unlocking the lock, the storage can be accessed, e.g. the delivery service can open the trunk and transfer the good into the trunk.”)).

Claims 6 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stumpert in view of Klingenberg in further view of Sansone in further view of Whipp in further view of Horstemeyer.
As per Claim 6, Stumpert further discloses a delivery location comprising the vehicle (paragraph [0091] (delivery service delivers item into vehicle)).
The modified Stumpert fails to disclose transmitting a notification indicating receipt of the item, the notification comprising information identifying one or more alternative delivery locations for selection by the user via the interactive interface.  Horstemeyer discloses transmitting a notification indicating receipt of the item, the notification comprising information identifying one or more alternative delivery locations for selection by the user via the interactive interface (paragraph [0202] (user can select a destination from a list of locations); paragraph [0389] (user of PCD may select a stop location for delivery); paragraph [0439] (“The user can even be given the opportunity to select between the determined or the different location.”); paragraphs [0451]-[0452] (“The user can even be given the opportunity to select between the determined or the different location.”)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the invention transmits a notification indicating receipt of the item, the notification comprising information identifying one or more alternative delivery locations for selection by the user via the interactive interface, as disclosed by Horstemeyer.  Motivation for the modification is provided by Horstemeyer in that this allows for the implementation of the user’s wishes (paragraph [0389]).

As per Claim 9, the modified Stumpert fails to disclose determining an estimated delivery time for the item based at least in part on the current delivery location.  Horstemeyer discloses determining an estimated delivery time for the item based at least in part on the current delivery location (paragraph [0016] (stops may be for deliveries); paragraphs [0101]-[0102] (each stop has an estimated arrival time)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the invention determines an estimated delivery time for the item based at least in part on the current delivery location, as disclosed by Horstemeyer.  Motivation for the modification is provided by Horstemeyer in that this would allow better preparation and scheduling (paragraph [0005]).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stumpert in view of Klingenberg in further view of Sansone in further view of Whipp in further view of Doherty, US 20080125959 A1.
As per Claim 11, the modified Stumpert fails to disclose receiving updated location information for the vehicle location; and predicting the location of the vehicle based at least in part on the updated location information for the vehicle.  Doherty discloses receiving updated location information for the vehicle location; and predicting the location of the vehicle based at least in part on the updated location information for the vehicle (paragraphs [0018]-[0019] (detects travel pattern); paragraph [0147] (travel mode may be automobile); paragraph [0170] (delivery of a package); paragraph [0197] (delivery; predicted future location)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the invention receives updated location information for the vehicle location; and the invention predicts the location of the vehicle based at least in part on the updated location information for the vehicle, as disclosed by Doherty.  Motivation for the modification is provided by Doherty in that such a feature could greatly increase the convenience of a delivery location to a consumer (paragraph [0197]).

Claims 12 and 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stumpert in view of Klingenberg in further view of Baldassa, US 20050216144 A1, in further view of Sansone in further view of Whipp.
As per Claim 12, Stumpert discloses:
- an apparatus for identifying a user’s vehicle location for delivery of one or more items to the vehicle based on using one or more user profiles to request real-time location information of the vehicle comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus (Figure 1; paragraphs [0050]-[0051] (software-implemented); paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”; computer-implemented); paragraph [0059] (computer-implemented); paragraph [0063] (customer's delivery address may be in merchant's database; the customer information in the database would be a user profile; updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0064] (vehicle has GPS which locates vehicle and allows communication of updated vehicle location to delivery service whenever the vehicle location changes));
- receiving a request by the user for mobile delivery of the one or more items to the vehicle that is associated with the user (paragraphs [0013]-[0014]; paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0063] (customer's delivery address may be in merchant's database; the customer information in the database would be a user profile; updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0068]);
- identify the one or more items to be delivered to the vehicle (paragraphs [0013]-[0014]);
- store, by one or more processors, one or more user profiles associated with a user, wherein (a) the one or more user profiles comprise information associated with a vehicle of the user, (b) provides the user with access to the information associated with the vehicle via an interactive interface executing on a mobile device based at least in part on access credentials, and (c) provides, via the interactive interface executing on the mobile device based at least in part on the access credentials, the user with access to information associated with an item to be delivered to the user (Figure 1; paragraphs [0015]-[0016] (interactive interface allows for remote unlocking by customer; communication may indicate proximity of second entity [delivery service] to the vehicle); paragraph [0026] (customer is first entity that may be authenticated); paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”; car plate is information associated with a vehicle of the user; computer-implemented; customer device may be mobile phone C110); paragraph [0059] (computer-implemented); paragraph [0063] (customer's delivery address may be in merchant's database; the customer information in the database would be a user profile; updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0064] (vehicle has GPS which locates vehicle and allows communication of updated vehicle location to delivery service whenever the vehicle location changes; “The determined location information may be provided from the storage and/or lock system having mobile phone functionality directly or via a location based service to the delivery service either by a push- or pull-based implementation.”); paragraph [0093] (communicates information associated with the vehicle to the customer));
- access the one or more user profiles to identify the vehicle (paragraph [0058] (“An example for a delivery address for delivering a good to a customer's car as an example for the storage S120 are geographical coordinates or a name of the location where the car is parked and a car plate for identifying the car.”); paragraph [0063] (customer's delivery address may be in merchant's database; the customer information in the database would be a user profile; “For a pull-based solution, the delivery service D100 requests the delivery address to be sent to the delivery service D100.”));
- receive, from the one or more processors, the real-time location information for the vehicle, the real-time location information (a) indicating the current location of the vehicle and (b) comprising the coordinates of the vehicle (paragraph [0019] (geographical coordinates); paragraph [0063] (updated delivery address may be pushed to the delivery service whenever the delivery address changes); paragraph [0064] (vehicle has GPS which locates vehicle and allows communication of updated vehicle location to delivery service whenever the vehicle location changes; “The determined location information may be provided from the storage and/or lock system having mobile phone functionality directly or via a location based service to the delivery service either by a push- or pull-based implementation.”));
- direct delivery of the one or more items by the carrier service to the delivery location, wherein the carrier service generates an electronic communication requesting the unlocking of the vehicle that is associated with the user, allowing the carrier service to complete delivery of the one or more items to the vehicle (paragraph [0016]; paragraph [0022]; paragraph [0058]; paragraph [0091]; paragraph [0099]).
Stumpert fails to disclose wherein each item comprises an item shipment identifier associated with shipping data for each item.  Klingenberg discloses wherein each item comprises an item shipment identifier associated with shipping data for each item (paragraph [0052] (tracking number)).  It would have been obvious to one of ordinary skill in the art to modify the invention of Stumpert such that each item comprises an item shipment identifier associated with shipping data for each item, as disclosed by Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Stumpert fails to disclose wherein the access to the information associated with the vehicle is provided by the user profile.  Baldassa discloses wherein the access to the information associated with the vehicle is provided by the user profile (Figure 5 (login screen); paragraph [0008] (user can access data from vehicle on website); paragraph [0036] (remote user has account and logs into vehicle website); paragraph [0049] (remote user may view information about the vehicle); paragraph [0057] (account may be controlled by the vehicle owner)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the access to the information associated with the vehicle is provided by the user profile, as disclosed by Baldassa.  Motivation for the modification is provided by Baldassa in that tying the information to a particular user profile or account provides for control of who can access the vehicle information (Figure 5; paragraph [0008]; paragraph [0036]; paragraph [0049]; paragraph [0057]).
The modified Stumpert fails to disclose wherein the access to information associated with an item to be delivered to the user is provided by the user profile.  Sansone discloses wherein the access to information associated with an item to be delivered to the user is provided by the user profile (Figure 4; paragraph [0029]; paragraphs [0031]-[0033]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the access to information associated with an item to be delivered to the user is provided by the user profile, as disclosed by Sansone.  Motivation for the modification is provided by Sansone in that tying the information to a particular user profile or account allows the user to look up and provide instructions for incoming shipments to the user (Figure 4; paragraph [0029]; paragraphs [0031]-[0033]).
The modified Stumpert fails to disclose receiving, by the one or more processors, shipping data for each item to be delivered to the user and utilizing the shipping data to identify the one or more user profiles corresponding to each item to be delivered, wherein the shipping data comprises a delivery location.  Sansone further discloses receiving, by the one or more processors, shipping data for each item to be delivered to the user and utilizing the shipping data to identify the one or more user profiles corresponding to each item to be delivered, wherein the shipping data comprises a delivery location (Figure 4; paragraphs [0026]-[0033]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the invention receives, by the one or more processors, shipping data for each item to be delivered to the user and utilizing the shipping data to identify the one or more user profiles corresponding to each item to be delivered, wherein the shipping data comprises a delivery location, as disclosed by Sansone.  Motivation for the modification is provided by Sansone in that this allows the user to look up and provide instructions for incoming shipments to the user (Figure 4; paragraphs [0026]-[0033]).
The modified Stumpert fails to disclose wherein the unlocking is performed by communicating with a third party monitoring service that generates a signal to the vehicle that provides access to the vehicle that is associated with the user.  Baldassa further discloses wherein the unlocking is performed by communicating with a third party monitoring service that generates a signal to the vehicle that provides access to the vehicle that is associated with the user (paragraph [0008]; paragraph [0027] (vehicle website provider may be considered the third party monitoring service here); paragraph [0033]; paragraph [0040]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the unlocking is performed by communicating with a third party monitoring service that generates a signal to the vehicle that provides access to the vehicle that is associated with the user, as disclosed by Baldassa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Stumpert fails to disclose wherein the unlocking is performed by receiving, by the one or more processors, an indication that permits a party that is to access the vehicle to contact a third-party monitoring service; wherein such unlocking is performed based on the received indication of permission.  Whipp discloses wherein the unlocking is performed by receiving, by the one or more processors, an indication that permits a party that is to access the vehicle to contact a third-party monitoring service (paragraph [0020]; paragraph [0051]; paragraph [0052]; paragraph [0066]; paragraph [0068]); wherein such unlocking is performed based on the received indication of permission (paragraph [0020]; paragraph [0051]; paragraph [0052]; paragraph [0066]; paragraph [0068]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the unlocking is performed by receiving, by the one or more processors, an indication that permits a party that is to access the vehicle to contact a third-party monitoring service; and such unlocking is performed based on the received indication of permission, as disclosed by Whipp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, the modified Stumpert fails to disclose transmitting, to the third-party monitoring service, the electronic communication requesting that the third-party monitoring service unlock the vehicle.  Baldassa further discloses transmitting, to the third-party monitoring service, the electronic communication requesting that the third-party monitoring service unlock the vehicle (paragraph [0008]; paragraph [0027] (vehicle website provider may be considered the third party monitoring service here); paragraph [0033]; paragraph [0040]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Stumpert such that the invention transmits, to the third-party monitoring service, the electronic communication requesting that the third-party monitoring service unlock the vehicle, as disclosed by Baldassa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Stumpert further discloses wherein the electronic communication requesting to unlock the vehicle comprises a request to remotely open a trunk of the vehicle (paragraph [0016] (opening the storage can be performed automatically by the lock system); paragraph [0091] (“After unlocking the lock, the storage can be accessed, e.g. the delivery service can open the trunk and transfer the good into the trunk.”)).

Allowable Subject Matter
Claims 10, 13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Hilbush, US 20100332284 A1 (Internet package shipping systems and methods);
b.  Bauchot, US 20100066513 A1 (vehicle authorization method and system).
*****
/NATHAN ERB/Primary Examiner, Art Unit 3628